DECISION OF DISMISSAL
Plaintiff appealed Defendant's Notice of Deficiency Assessment, dated December 03, 2009, denying Plaintiff's claimed filing status and exemptions for dependents for tax year 2007.
Defendant's Answer, filed February 11, 2010, explained proof of support of dependents and requested additional information.
At the conclusion of the case management conference held on March 9, 2010, Plaintiff stated that he would provide documents to support Plaintiff's claim that he provided more than 50 percent support for his claimed dependents.
On April 13, 2010, Defendant's representative, Faith Derickson (Derickson) wrote to the court, stating that Plaintiff had not submitted any documents to Defendant.
On April 21, 2010, Derickson wrote that Plaintiff submitted some information to her but it was not adequate to substantiate the dependant deductions claimed by Plaintiff.
On May 17, 2010, the court filed a Journal Entry. In its Journal Entry, the court gave Plaintiff until June 1, 2010, to respond to Defendant's information request. The Journal Entry stated that if Plaintiff did not respond to Defendant's information request or provide a written *Page 2 
statement explaining why he had not responded to Defendant's information request by June 1, 2010, Plaintiff's appeal would be dismissed.
On June 7, 2010, Derickson wrote to the Plaintiff and court, stating that as of that date Plaintiff had not provided any additional information. Derickson requested that the court dismiss Plaintiff's appeal.
As of this date, Plaintiff has not adequately responded to Defendant's information request or provided a written statement explaining why he has not responded to Defendant's information request. Because Plaintiff failed to respond as requested, Plaintiff's appeal is dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed.
Dated this ___ day of June 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Presiding Magistrate Jill A.Tanner on June 18, 2010. The court filed and entered this Decisionon June 18, 2010.